Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argued that in Cattaneo, the rolls of adjacent roll carriers are inclined by 60 degrees (Cattaneo Column 4, Lines 52-58). As shown in the annotated FIG. 5 of Cattaneo attached to this response, the rolls 27, 28, 29 (roll stand in foreground drawn with solid lines) of one roll stand form an angle of 120 degrees with each other. It is important to note that the rolls 27, 28, 29 are the rolls of the same roll stand and not rolls belonging to adjacent roll stands. In FIG. 5, the roll stand shown behind the roll stand in the foreground in the image plane is drawn in dashed lines. The rolls of the roll stand in the foreground and the rolls of the roll stand in the background are inclined by an angle of 60 degrees relative to each other as indicated in the attached annotated FIG. 5 of Cattaneo. Cattaneo does not disclose any other inclination of the rolls of adjacent roll stands relative to each other. As a result Cattaneo does not meet the requirement of claim 1 that the rolls of adjacent groups (A, B) are inclined relative to one another by a group angle aG which is smaller than the group-internal angle aI. 

In response to this argument, the Applicant is correct that “the rolls 27, 28, 29 (roll stand in foreground drawn with solid lines) of one roll stand form an angle of 120 degrees with each other”, and the Examiner asserted that in page 4 of the previous final rejection;
And the Applicant is correct regrading “in FIG. 5, the roll stand shown behind the roll stand in the foreground in the image plane is drawn in dashed lines. The rolls of the roll stand in the foreground and the rolls of the roll stand in the background are inclined by an angle of 60 degrees relative to each other as indicated in the attached annotated FIG. 5 of Cattaneo”; and the Examiner asserted that in page 5 of the previous final rejection;

Therefore, the prior art of Cattaneo teaches: 
each of said roll stands having three rolls (fig.1 and 4: (27-29)) arranged at an angular distance of 1200  ( at an angular distance of 1200), 
the rolls of adjacent ones of the roll stands within a group are inclined relative to one another by an angle al within the group (col.4 lines 44-51: the adjustment devices of the rolls (27-29) are at an angular distance of 1200), and 
wherein the rolls of the roll stands of adjacent groups are inclined relative to one another by a group angle aG which is smaller than the group-internal angle al (col.4 lines 44-51 and fig.5: the adjustment devices of the roll carrier of rolls (27-29) are disposed at 120° to one another and offset by 600 relative to the adjacent rolls).  

Accordingly, this argument is not persuasive and the final rejection is maintained.
/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/Primary Examiner, Art Unit 3753